Citation Nr: 0023739	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  98-15 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar syndrome of the right knee.

5.  Entitlement to an initial evaluation in excess of 10 
percent for retropatellar syndrome of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for bone spur of right olecranon process.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran retired in November 1996 after more than twenty 
years of active duty service.

This matter arises from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issue of entitlement to service connection for a right 
shoulder disability will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a low back or left ankle 
disability.

2.  The veteran's service-connected knees are manifested by 
complaints of pain.  They exhibit full extension, full 
flexion, and no subluxation or lateral instability.

3.  Bone spur of the right olecranon process is manifested by 
complaints of pain; the right elbow has flexion to 140 
degrees.

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The schedular criteria for entitlement to a disability 
rating in excess of 10 percent for retropatellar syndrome of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5020-5257 (1999).

4.  The schedular criteria for entitlement to a 10 percent 
rating, but no more, for retropatellar syndrome of the left 
knee from December 1, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5020-5257 (1999).

5.  The schedular criteria for an evaluation in excess of 10 
percent for bone spur of the right olecranon process have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71, Diagnostic Codes 5020-5105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for A Low Back And Left Ankle 
Disability.

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § § 1110, 1131 (West 1991).  
However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from a low 
back or left ankle disability.  A claim for service 
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  As the veteran has not presented any competent 
medical evidence that he currently suffers from a low back or 
left ankle disability, his claim is not well-grounded and 
must be denied on that basis.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims of 
service connection for a low back or left ankle disability 
plausible.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) 

II.  Initial Evaluations For the Knees And Right Olecranon 
Process.

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, his claims for assignment of higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes recent VA orthopedic examinations, the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claims and 
that no further action is necessary to meet the duty to 
assist the veteran.  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluations, it is not the present level of disability which 
is of primary importance, but rather the entire period which 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A.  Knees

Service connection for the veteran's knees was granted by a 
January 1997 rating decision, and 10 percent evaluations were 
assigned, effective December 1, 1996.

Service medical records indicate that the veteran made 
complaints of bilateral knee pain.

A May 1997 VA bones examination noted that X-rays showed 
patellar spurring.  At a May 1997 VA joints examination, the 
veteran complained of knee pain, especially with prolonged 
standing.  Examination revealed a well-healed surgical scar 
at the medial aspect of the left knee.  The veteran's knees 
each had flexion to 140 degrees.

At an October 1998 VA examination, the veteran described his 
knee pain as "achy" and described swelling just above the 
top of the right knee cap.  He cut pleasure activities and 
exercise for fear of hurting his knees.   He had not missed 
any days from work because of knee problems.  Physical 
examination revealed no obvious abnormality; there was a 4 cm 
surgical scar on the anteromedial aspect of the left knee.  
There were audible tendon snaps in both knees with movement 
and activity.  The patella tracked in the midline bilaterally 
and did not elicit discomfort, but did elicit some 
crepitations with movement.  Palpation of the knees did not 
reveal any heat or edema.  On active and passive range of 
motion, there was moderate crepitation that was rough on 
sensation bilaterally, right more than left.  Active and 
passive ranges of motion were full and equal bilaterally, and 
somewhat guarded in both knees with passive range of motion.  
No anteroposterior or lateral instability was elicited, but 
both knees had tibial rotation of 7 degrees externally and 5 
degrees internally while not weightbearing.  X-rays of the 
knees were normal.  The diagnosis was right and left patellar 
femoral syndrome.

At a June 1999 VA joints examination, the veteran complained 
of pain in both knees.  He remarked that both knees would 
stiffen if he sat for any length of time.  He also stated 
that he "loses balance."  The left knee was not as strong 
as the right knee, and he did not stay on the knees very 
long.  His knees bothered him when squatting and kneeling; he 
had popping sounds and pain and difficulty climbing steps.  
Cold weather aggravated the knees with aching and stiffness.  
He used magnetic knee braces which helped to some extent.  
The right knee had 140 degrees of flexion and 0 degrees of 
extension.  Lachman test was negative, and stress test for 
collateral ligament instability was negative for any 
instability.  Anterior and posterior drawer tests were 
negative for any cruciate ligament instability.  McMurray's 
was negative for any meniscus pathology.  There was 3+ 
chondromalacia of the right knee cap.  The muscles including 
quadriceps and hamstrings were checked against gravity and 
against strong resistance, and were graded at 5/5 grade 
power.  The left knee similarly had 140 degrees of flexion 
and 0 degrees of extension.  Lachman test was negative, and 
stress test for collateral ligament instability was negative 
for any instability.  Anterior and posterior drawer tests 
were negative for any cruciate ligament instability.  
McMurray's test was negative for any meniscus pathology.  
There was 2+ chondromalacia of the left knee cap.  The 
muscles including quadriceps and hamstrings were checked 
against gravity and against strong resistance.  They were 
graded at 5/5 grade power.  X-rays of the knees revealed no 
evidence of fracture, dislocation, or degenerative changes.  
The diagnosis was chondromalacia of both knee caps.

The veteran's knee disabilities have been rated by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5020-5257.  Under 
Diagnostic Code 5020, synovitis is rated on limitation of 
motion of the affected part, as degenerative arthritis.  
Normal flexion of the knees is to 140 degrees and normal 
extension is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  
Under Diagnostic Code 5260 for limitation of flexion, a 
noncompensable rating is for application when limited to 60 
degrees, a 10 percent rating is for application when limited 
to 45 degrees, and a 20 percent rating is for application 
when limited to 30 degrees.  Under Diagnostic Code 5261 for 
limitation of extension, a noncompensable rating is for 
application when limited to 5 degrees, a 10 percent rating is 
for application when limited to 10 degrees, and a 20 percent 
rating is for application when limited to 15 degrees.  
However, as the VA examination reports indicate no limitation 
of flexion or extension in the knees, a rating in excess of 
10 percent under Diagnostic Codes 5260 and 5261 is not 
warranted at this time.

Under Diagnostic Code 5257, a 10 percent rating is for 
application when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating is for application 
is for application when there is moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is for application when there is severe recurrent subluxation 
or lateral instability.  However, a review of the evidence 
reveals that there is no objective evidence of recurrent 
subluxation or lateral instability.  Accordingly, a rating in 
excess of the current 10 percent is not for application under 
Diagnostic Code 5257.

The Board notes that although scarring of the knees has been 
reported on VA examinations, they have not been found to be 
poorly nourished or tender and painful on objective 
demonstration so as to warrant an additional evaluation.  
38 C.F.R. Part 4, Diagnostic Codes 7803 and 7804 (1999).

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)  While pain has been reported 
on examination, no additional functional loss due to such 
pain has been shown by clinical pathology.  In this regard, 
the Board observes that the current evaluation of 10 percent 
takes into consideration the discomfort and pain the veteran 
may have on motion of the knees under these additional 
criteria.  There is no medical evidence of any additional 
functional limitation, including limitation of motion, due to 
pain or any other symptom, to a degree that would support a 
rating in excess of 10 percent for the right or left knee 
under the applicable rating criteria.  In the Board's 
opinion, the left and right knee injuries are simply not 
impaired to a degree to warrant a higher schedular evaluation 
under the Schedule for Rating Disabilities.

In sum, the preponderance of the evidence shows that the 
impairment from the service-connected knee disabilities 
warrants no more than a 10 percent rating at any time during 
the veteran's claim.  Fenderson.  Furthermore, the Board 
observes that although the RO had determined that the 
veteran's left knee was 10 percent disabling only from June 
24, 1999, the evidence supports a finding that the veteran's 
left knee has been 10 percent disabling throughout the entire 
appeal period.

B.  Right Olecranon Process

Service connection for the veteran's right elbow disability 
was granted by a January 1997 rating decision, and a 0 
percent evaluation was assigned, effective December 1, 1996.  
In April 1999 the RO increased the rating for the veteran's 
right elbow disability to 10 percent, also effective December 
1, 1996.

Service medical records indicate that the veteran made 
complaints of right elbow pain.  X-rays revealed an olecranon 
spur.

A May 1997 VA examination noted localized pain about 1 inch 
above the olecranon process on the right.

At a June 1999 VA examination, the veteran indicated that he 
was right-hand dominant.  The right elbow had 140 degrees of 
flexion, 0 degrees of extension, 85 degrees of supination, 
and 85 degrees of pronation.  There was some tenderness over 
the olecranon process.  The biceps, brachialis, triceps, 
supinator, and pronator muscles were checked against gravity 
and against strong resistance.  They were graded at 5/5 grade 
power except for tenderness over the olecranon process, which 
was prominent.  No other abnormality was observed in the 
right elbow.

A July 1999 MRI of the right shoulder revealed no ulnar 
neuropathy.

The veteran's right elbow disability is rated under the 
provisions of Diagnostic Codes 5020-5015.  Disabilities under 
Diagnostic Codes 5013 through 5024 are to be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  The normal range of motion of the elbow is from 0 
degrees of extension to 145 degrees of flexion.  Full forearm 
pronation is from 0 to 80 degrees and full forearm supination 
is from 0 to 85 degrees. 38 C.F.R. § 4.71, Plate I.  Under 
Diagnostic Code 5206, a 10 percent evaluation is warranted 
for limitation of flexion of the forearm to 100 degrees.  A 
20 percent evaluation is warranted for limitation of flexion 
of the forearm to 90 degrees.  Under Diagnostic Code 5207, a 
10 percent evaluation is warranted for limitation of 
extension of the forearm to 60 degrees.  A 20 percent 
evaluation is warranted for limitation of extension of the 
forearm to 75 degrees.

As noted above, at the VA orthopedic examination in June 
1999, the veteran's right elbow had range of motion of 140 
degrees flexion, and a 20 percent rating based on loss of 
forearm flexion would require flexion to be limited to 90 
degrees.  Diagnostic Code 5206.  A 20 percent evaluation 
based on loss of forearm extension would require extension to 
be limited to 75 degrees.  Diagnostic Code 5207.  Thus, since 
the veteran is currently rated at 10 percent, Diagnostic 
Codes 5206 and 5207 would not afford the veteran a basis for 
an increased evaluation.

While the Board does not doubt the presence of right elbow 
pain, the Board finds that its severity is not shown by this 
record to be productive of functional impairment of the 
quality or extent that would more nearly approximate the 
criteria for a 20 percent evaluation under Diagnostic Codes 
5206 or 5207 for limitation of flexion or extension.  The 
record contains no confirmation objectively of "adequate 
pathology" of a degree of functional impairment beyond that 
contemplated by a 10 percent evaluation.  See 38 C.F.R. § 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the preponderance of the evidence shows that the 
impairment from the service-connected right elbow disability 
warrants no more than a 10 percent rating at any time during 
the veteran's claim.  Fenderson.

C.  Conclusion

In reaching its determinations as to the issues on appeal, 
the Board has reviewed the evidence in light of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
more favorable determinations.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected elbow and knee and right elbow disabilities 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well grounded claims not having been submitted, 
service connection for a low back and left ankle disability 
is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar syndrome of the right knee is denied.

Entitlement to an evaluation of 10 percent, but no more, for 
retropatellar syndrome of the left knee is warranted from 
December 1, 1996.  To this extent, the appeal is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for spurring of the right olecranon process is denied.

REMAND

By rating decision in January 1997, the RO denied entitlement 
to service connection for a disability of the ankles.  The 
Board finds that a statement received in December 1997 
constituted a notice of disagreement with the denial of 
entitlement to service connection for a disability of the 
ankles.  However, the August 1998 statement of the case 
contained only the issue of service connection for a left 
ankle disability.  Under the circumstances, the record shows 
that the veteran has effectively initiated an appeal from the 
January 1997 rating decision denying entitlement to a right 
ankle disability.

Appropriate action, including issuance of a statement of the 
case, is therefore necessary.  38 C.F.R. § 19.26.  Although 
the Board in the past has referred such matters to the RO for 
appropriate action, the United States Court of Appeals for 
Veterans Claims (Court) has held that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board further observes that at the June 1999 VA 
examination, it was noted that the veteran had undergone 
right shoulder surgery in July 1998 at Wright-Patterson air 
Force Base.  However, it does not appear that any records 
associated with such a surgical procedure are associated with 
the claims file.  The referenced right shoulder surgery is 
relevant to the issue on appeal (service connection for a 
right shoulder disability) and clarification and appropriate 
development is necessary to ensure a complete record for 
appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions: 

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the January 1997 rating 
decision which denied entitlement to 
service connection for a right ankle 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal for this issue.

2.  All records associated with the 
reported July 1998 right shoulder surgery 
and follow-up care should be located and 
made of record.  If deemed advisable, an 
examination is authorized.

3.  After completion of the above, the RO 
must review the expanded record and 
determine whether service connection for 
a right shoulder disability is warranted.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purpose of this remand is to ensure that all pertinent 
records are available for review, and to assist the veteran 
with the development of evidence in connection with his 
claim.  The Board intimates no opinion as to the eventual 
determination to be made.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ROBERT E. O'BRIEN	
	Acting Member, Board of Veterans' Appeals


 



